Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25,34,36, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa et al (PG Pub 2018/0175267 A1).
Regarding claim 25, Hirasawa teaches a method for producing optoelectronic components, comprising: provision of a metal carrier (2, figs. 7 and 8, paragraph [0066]), the carrier comprising a front side and a rear side opposite to the front side; front-side removal of carrier material (fig. 7a), so that the carrier comprises carrier sections protruding in a region of the front side and depressions arranged between them; formation of a plastic body (resin 6 and 4a-4c, paragraph [0063]) adjoining carrier sections; arranging of optoelectronic semiconductor chip (1, paragraph [0062]) on carrier sections; rear-side removal of carrier material (“T”, fig. 7d, paragraph [0062]) in the region of the depressions, so that the carrier is structured into separate carrier sections; and carrying out singulation (“t”, fig. 8, paragraph [0064]), the plastic body being severed between separate carrier sections, wherein prestructuring of the carrier is carried out by the front-side removal of carrier material, the formation of the plastic body is carried out on the prestructured carrier, and the rear-side removal of carrier material in order to structure the carrier into separate carrier sections is carried out after (figs. 7 and 8) the formation of the plastic body, wherein the optoelectronic semiconductor chips are embedded in the plastic body (resin 6, fig. 7d), wherein the formation of the plastic body comprises arranging a first plastic material (resin 4a and 4b, fig. 7b, paragraph [0063]) and a second plastic material (resin 6, fig. 7d, paragraph [0062]), the first plastic material being a reflective plastic material (4c/25, fig. 7b, paragraph [0066]), the first plastic material being arranged in the depressions of the carrier before (figs. 7b and 7c)  the arranging of the optoelectronic semiconductor chips in such a way that the first plastic material is flush (4a) with carrier sections protruding in the region of the front side, and the second plastic material being arranged on the first plastic material, the optoelectronic semiconductor chips and carrier sections in the form of a continuous layer covering the optoelectronic semiconductor chips after the arranging of the optoelectronic semiconductor chips, so that the optoelectronic semiconductor chips are embedded in the second plastic material.  
Hirasawa does not teach in figs. 7 and 8 plural optoelectronic semiconductor chips or plural singulated optoelectronic components.
Fig. 13 of Hirasawa teaches plural optoelectronic semiconductor chips and plural singulated optoelectronic components comprising at least one optoelectronic semiconductor chip being formed, for the known benefit achieving mass production (paragraph [0074]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make plural optoelectronic semiconductor chips and plural singulated optoelectronic components comprising at least one optoelectronic semiconductor chip being formed, for the known benefit achieving mass production.
Regarding claim 34, Hirasawa teaches the method as claimed in claim 25, wherein the arranging of the optoelectronic semiconductor chips on carrier sections is carried out before (figs. 7 and 8) the rear-side removal of carrier material.  
Regarding claim 36, Hirasawa teaches the method as claimed in claim 25, wherein at least one of the following is present: the front-side removal and the rear-side removal of carrier material is carried out by means of etching; and/or the optoelectronic semiconductor chips are radiation-emitting semiconductor chips (light emitting element 1, fig. 7c, paragraph [0062]).  
Regarding claim 46, Hirasawa teaches the method as claimed in claim 25, wherein the singulation is carried out in such a way that each optoelectronic component formed by the singulation comprises a plastic package body constituted of the first and the second plastic material, wherein the plastic package body forms a front side (above substrate 2 and between 4c, fig. 7b) and a lateral circumferential surface (area where 6 and 4c meet, fig. 7d) of the respective optoelectronic component, and wherein the front side is formed exclusively by the second plastic material (6) and the lateral circumferential surface is formed by the first and the second plastic material.  

Claims 25,31,32,47-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2010-177329), a reference cited by Applicant on November 3, 2021.
Regarding claim 25, Kobayashi teaches a method for producing optoelectronic components, comprising: provision of a metal carrier (111, figs. 1-6, paragraphs [0025][0027] of translation), the carrier comprising a front side and a rear side opposite to the front side; front-side removal of carrier material, so that the carrier comprises carrier sections protruding in the region of the front side and depressions arranged between them; formation of a plastic body (silicone 3, abstract) adjoining carrier sections; arranging of optoelectronic semiconductor chip (31, paragraph [0054]) on carrier sections; rear-side removal of carrier material in the region of the depressions (filled by 2), so that the carrier is structured into separate carrier sections; wherein prestructuring of the carrier is carried out by the front-side removal of carrier material, the formation of the plastic body is carried out on the prestructured carrier, and the rear-side removal of carrier material in order to structure the carrier into separate carrier sections is carried out after (figs. 4a-4e, for example) the formation of the plastic body, wherein the optoelectronic semiconductor chips are embedded in the plastic body, wherein the formation of the plastic body comprises arranging a first plastic material (silicone 2) and a second plastic material (resin 3 and 33, fig. 6), the first plastic material being a reflective plastic material (paragraph [0052]), the first plastic material being arranged in the depressions of the carrier before (figs. 4 and 6) the arranging of the optoelectronic semiconductor chips in such a way that the first plastic material is flush (fig. 4) with carrier sections protruding in the region of the front side, and the second plastic material being arranged on the first plastic material, the optoelectronic semiconductor chips and carrier sections in the form of a continuous layer covering the optoelectronic semiconductor chips after the arranging of the optoelectronic  semiconductor chips, so that the optoelectronic semiconductor chips are embedded in the second plastic material..  
Kobayashi does not teach carrying out singulation, the plastic body being severed between separate carrier plurals sections and plurals singulated optoelectronic components comprising at least one optoelectronic semiconductor chip being formed.
It would have been obvious to the skilled in the art before the effective filing date of the invention to carry out singulation, the plastic body being severed between separate carrier plurals sections and plurals singulated optoelectronic components comprising at least one optoelectronic semiconductor chip being formed, for the benefit of achieving mass production.
Regarding claim 31, Kobayashi teaches the method as claimed in claim 25, wherein through-holes are formed in the carrier, and wherein the formation of the plastic body is carried out in such a way that the plastic body comprises anchoring sections arranged in the through-holes (filled by 2 and 3, fig. 4e, for example).  
Regarding claim 32, Kobayashi teaches the method as claimed in claim 25, wherein one of the following is present: after the structuring of the carrier into separate carrier sections, a metal wetting layer (Ag/Au 6, figs. 3 and 6) is formed on a rear side and on side flanks of carrier sections, or after the structuring of the carrier into separate carrier sections, an antiwetting layer is formed on side flanks and a metal wetting layer is formed on a rear side of carrier sections.  
Regarding claim 47, Kobayashi teaches (also see claim 25) a method for producing optoelectronic components, comprising: provision of a metal carrier (111, fig. 4a, paragraph [0026]), the carrier comprising a front side and a rear side opposite to the front side; front-side removal of carrier material, so that the carrier comprises carrier sections protruding in a region of the front side and depressions arranged between them; formation of a plastic body (2 figs. 4 and 6) adjoining carrier sections; arranging of optoelectronic semiconductor chips (31) on carrier sections; rear-side removal of carrier material in a region of the depressions, so that the carrier is structured into separate carrier sections; and carrying out singulation, the plastic body being severed between separate carrier sections and singulated optoelectronic components comprising at least one optoelectronic semiconductor chip being formed, wherein prestructuring of the carrier is carried out by the front-side removal of carrier material, the formation of the plastic body is carried out on the prestructured carrier, and the rear- side removal of carrier material in order to structure the carrier into separate carrier sections is carried out after the formation of the plastic body, and wherein through-holes (filled 2, fig. 4e) are formed in the carrier before the formation of the plastic body, and wherein the formation of the plastic body is carried out in such a way that the plastic body comprises anchoring sections arranged in the through-holes.  
Kobayashi does not teach carrying out singulation, the plastic body being severed between separate carrier plurals sections and plurals singulated optoelectronic components comprising at least one optoelectronic semiconductor chip being formed.
It would have been obvious to the skilled in the art before the effective filing date of the invention to carry out singulation, the plastic body being severed between separate carrier plurals sections and plurals singulated optoelectronic components comprising at least one optoelectronic semiconductor chip being formed, for the benefit of achieving mass production.
Regarding claim 48, Kobayashi teaches the method as claimed in claim 47, wherein through-holes merging into depressions are formed in the region of the depressions of the carrier (figs. 4a to 4e).  
Regarding claim 49, Kobayashi teaches the method as claimed in claim 47, wherein through-holes are formed inside carrier sections protruding in the region of the front side of the carrier (figs. 4a to 4e; compared to fig. 29 of the current application).  
Regarding claim 50, Kobayashi teaches the method as claimed in claim 47, wherein through-holes are formed with a shape widening in steps in a region of the rear side of the carrier (figs. 4 and 6; compared to through-holes shown in the drawings of the current applications).  
Regarding claim 51, Kobayashi teaches the method as claimed in claim 47, wherein the formation of the plastic body is carried out in such a way that the anchoring sections of the plastic body are flush (fig. 4e) with the carrier at the rear side.  
Regarding claim 52, Kobayashi teaches the method as claimed in claim 47, wherein one of the following is present: the arranging of the optoelectronic semiconductor chips on carrier sections is carried out before the rear-side removal of carrier material and the optoelectronic semiconductor chips are arranged on carrier sections of the carrier protruding in the region of the front side; or wherein the arranging of the optoelectronic semiconductor chips on carrier sections is carried out after (figs. 4 and 6) the rear-side removal of carrier material and the optoelectronic semiconductor chips are arranged on separate carrier sections.

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2010-177329), a reference cited by Applicant on November 3, 2021, as applied to claim 25 above, and further in view of Chiang (US Patent 6,987,034 B1).
Regarding claim 45, Kobayashi remains as applied in claim 25.
Kobayashi does not teach using etching mask.
In the same field of endeavor Chiang teaches the carrier is provided with a rear-side etching mask (143, figs. 2F and 2G) on the rear side, for the benefit of protecting sections not intended to be etched (figs. 2F to 2H).
It would have been obvious to the skilled in the art before the effective filing date of the invention that the carrier was provided with a rear-side etching mask on the rear side and the rear-side removal of carrier material in order to structure the carrier into separate carrier sections was carried out by etching using the rear-side etching mask, the etching comprising selectively etching the carrier at positions that were not covered with the rear-side etching mask, for the benefit of protecting sections not intended to be etched.  
Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899